DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3, 5-6, 11, 13, 15-16 and 20  are rejected under 35 U.S.C. 103 as being obvious over Ha Hyun Lee et al., (hereinafter Lee) (US 2021/0195227).
The applied references do not have a common inventor with the instant application.

Re Claim 1. Lee discloses, a method for video decoding in a decoder (Abstract), comprising: 
decoding, by a processor, prediction information of a current block in a current picture from a coded video bitstream (decoding from the bitstream bi-prediction mode information, Par.[0093], [0129], [0394], or per sub-block information  [0623]), 
the prediction information being indicative of a prediction mode (Par.[0093], [0129], [0140]) that 
uses a first optical flow refinement coding tool, the first optical flow refinement coding tool using a grid structure (a grid size being defined at Par.[0621]) that is used additionally by at least a second optical flow refinement coding tool during operations of optical flow refinement (deriving a first i.e., initial motion vector at S810, per Fig.8

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , then refining the first motion vector at S820, Par.[0326]-[0327] per the bi-directional optical flow mode by an information flag, e.g., merge_flag, at Par.[0312] and [0318] which value of the first refined motion vector obtained from POCref0 – POCcurr, is used in the prediction of the current block/pixel, by a second picture order count motion vector e.g., as POCref1 – POCcurr, at Par.[0394]); 
calculating, by the processor and using the first optical flow refinement coding tool, refinements to predictions of samples of the current block based on the grid structure (calculating based on the grid size structure ratio e.g., Cx/grid_size, Cy/grid_size, and the optical flow prediction mode, the refinement of the prediction samples of the current block, Par.[0621] and generating the block prediction using the refined second motion vector based on the initial motion vector at step S4230 in Fig.42 below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , Par.[0635]-[0642] and [0646]); and 
reconstructing, by the processor, the samples of the current block based on the refinements and the predictions of the samples (reconstructing the neighboring samples of the current block based on the refined sample predictors, Par.[0087]).  
One of ordinary skill in the art would have found obvious before the effective filing date of the invention to consider the decoding process disclosed by Lee within the various functional embodiment teachings, where the described first and second predictor determination based on the optical flow mode derivation and refinement being further based on a grid size is expressly disclosed in the art of reference. The prediction and reconstruction of the current block of pixels based on the method and apparatus applied by Lee are by association indicative of a predictable decoding process as claimed.

Re Claim 3. Lee discloses, the method of claim 1, further comprising: 
applying, by the processor and according to the first optical flow refinement coding tool, a motion compensation on a sub block having a sub block size, the first optical flow refinement coding tool and the second optical flow refinement coding tool using the sub block size as a unified grid for motion compensations (applying the decoding and prediction process defined at claim 1 to the sub-block size Fig.41, Par.[0316], [0327]).  

Re Claim 5. Lee discloses, the method of claim 1, further comprising: 
calculating, by the processor and according to the first optical flow refinement coding tool, refinements to predictions of samples in a sub block having a sub block size, the first optical flow refinement coding tool and the second optical flow refinement coding tool using the sub block size as a unified grid for prediction refinement calculations (see description of the same optical flow process mapped at claim 1 and applied to the sub-blocks Par.[0583]-[0585]).  

Re Claim 6. Lee discloses, the method of claim 1, further comprising: 55 
calculating, by the processor and according to the first optical flow refinement coding tool, motion vector refinement per pixel, the first optical flow refinement coding tool and the second optical flow refinement coding tool calculating motion vector refinement per pixel (see description of the same process mapped at claim 1 and applied to pixel level, Par.[0022], [0024], Fig.25, 26 and refining the bi-directional optical flow per pixel basis Par.[0318] or Fig.38, Par.[0560], [0561], [0564]).  

Re Claim 11. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 13. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 15. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 16. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 20. This claim represents the non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform in the same order each and every limitation of the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.
4.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Lee in view of Li Zhang et al., (hereinafter ) (US 2018/0270480).
The applied references do not have a common inventor with the instant application.
Re Claim 7. Lee discloses, the method of claim 1, wherein the first optical flow refinement coding tool is an affine prediction refinement with optical flow (PROF) based coding tool, and the method further comprises: 
reducing a strength of a deblocking filter for applying on at least an internal edge between sub blocks within the current block (a flag indicating the de-blocking filter strength, Par.[0139],[0144] in the in-loop decoder process). 
Zhang expressly teaches this limitation, (Fig.6 Par.[0095]-[0097]).
One of ordinary skill would have found obvious before the effective filing date of the invention to combine teachings of Lee about a deblocking filter signaling to decoder with Zhang, indicating the application of different strengths of deblocking filter depending on the edge between blocks, for obtaining a higher quality image.

Re Claim 8. Lee and Zhang disclose, the method of claim 7, further comprising: 
Lee teaches, disabling the deblocking filter for applying on the internal edge between the sub blocks within the current block (deciding whether to apply or not i.e., disable the deblocking, obviates the disabling of such function of filtering Par.[0139] where the application of the filter e.g., adaptive loop filter, ALF is signaled Par.[0146]).
Zhang teaches about, disabling the deblocking filter (disabling the deblocking filter Par.[0107],  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
). 

Re Claim 9. Lee and Zhang disclose, the method of claim 8, further comprising: 
Lee teaches, comparing a.n indictor parameter that is indicative of a motion vector difference on two sides of the internal edge with a threshold value; and 
enabling/disabling the deblocking filter in response to a result of the comparison (applying or disabling the filter based on edge information, Par.[0144], [0145]).  
Zhang teaches about, (in response to the distance of the MVs taught by Lee, disabling the deblocking filter Par.[0107], [0108]).

Re Claim 10. Lee and Zhang disclose, the method of claim 9, 
Lee teaches about, wherein the indicator parameter comprises at least one of an absolute difference between motion vectors of two sub blocks adjacent to the internal edge, (the edge information at Par.[0145] determining an absolute value function of a distance difference between motion vectors adjacent along the edge, e.g., a scaling factor Par.[0384]-[0386]) and affine parameters (and affine motion compensation of the sub-blocks, Par.[0312],[0316],[0559]).

Re Claim 17. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 7, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 18. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 19. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 9, hence it is rejected on the same evidentiary premises mutatis mutandis.

5.	Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Lee in view of Hsiao Chuang et al., (hereinafter Chuang) (US 2018/0262773).
The applied references do not have a common inventor with the instant application.

Re Claim 2. Lee discloses, the method of claim 1, wherein 
Lee implicitly discloses the prediction process being based on the BDOF (bi-directional at Par.[0019], Fig.16, 17 Par.[0097], [0281], [0282] and bi-directional optical flow Par.[0312], [0318]) and PROF (affine prediction at Par.[0312], [0316], [0559]) coding tools, but,
Chuang teaches about a prediction where, the first optical flow refinement coding tool is one of a bi-directional optical flow (BDOF) based coding tool and an affine prediction refinement with optical flow (PROF) based coding tool, and the second optical flow refinement coding tool is the other of the BDOF based coding tool and the affine PROF based coding tool (Abstract, the prediction refinement is based on the bi-directional optical flow BIO, (Id.) (BDOF)  Par.[0035] and an affine motion compensated mode, Par.[0115]). 
It would be obvious to the ordinary skilled to combine the teachings in Lee with Chuang based on the commonly and similarly disclosed process of BDOF and affine PROF prediction and reconstruction methods of the current block.
 
Re Claim 4. Lee discloses, the method of claim 1, further comprising: 
Chuang explicitly teaches about, calculating, by the processor and according to the first optical flow refinement coding tool, a gradient on a sub block having a sub block size, the first optical flow refinement coding tool and the second optical flow refinement coding tool using the sub block size as a unified grid for gradient calculations (applying a BIO gradient Fig.7 Par.[0111] Table 1, Par.[0113], [0114], [0121], [0127] to the sub-block Par.[0119]-[0121], [0151]).
It would be obvious to the ordinary skilled to combine the teachings in Lee with Chuang based on the commonly and similarly disclosed process of BDOF and a gradient on a sub block having a sub block size in the prediction and reconstruction methods of the current block. 
 
Re Claim 12. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 14. This claim represents the apparatus for video decoding, implementing in the same order each and every limitation of the method claim 4, hence it is rejected on the same evidentiary premises mutatis mutandis.
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/